Citation Nr: 1622182	
Decision Date: 06/02/16    Archive Date: 06/13/16

DOCKET NO.  15-45 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to an increased evaluation for posttraumatic stress disorder (PTSD), currently evaluated as 50 percent disabling.

2.  Entitlement to service connection for schizophrenia, to include as secondary to the service-connected PTSD.

3.  Entitlement to a total disability evaluation due to individual unemployability (TDIU) as a result of service-connected disabilities.

4.  Entitlement to special monthly compensation at the housebound status.


REPRESENTATION

Appellant represented by:	Gregory M. Rada, Attorney



ATTORNEY FOR THE BOARD

L. M. Barnard, Senior Counsel


INTRODUCTION

The Veteran served on active duty from March 21 to August 24, 2006 and from December 2006 to September 2007.

This appeal arose before the Board of Veterans' Appeals (Board) from a July 2015 rating action of the Sioux Falls, South Dakota Department of Veterans Affairs (VA), Regional Office (RO).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's PTSD with psychotic features (schizophrenia) is manifested by total social and occupational impairment due to:  intense feelings of mistrust and anxiety which evolved into ruminative thoughts, sleeplessness, nightmares, irritability, isolation, depressive and suicidal ideation, feelings of detachment, emotional numbing, and auditory hallucinations.

2.  The symptoms caused by the diagnosed schizophrenia have been considered as part of his service-connected PTSD; the claim for separate service connection is moot.

3.  The Veteran has been awarded a 100 percent schedular evaluation for the entire period on appeal; therefore, the claim for TDIU is moot.

4.  The Veteran has a single disability rated as 100 percent disabling, but he has no other disability rated at 60 percent nor is he substantially confined to his dwelling by his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for a 100 percent schedular evaluation for PTSD with schizophrenia have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.2, 4.3, 4.20, 4.31, 4.40, Diagnostic Code (DC) 9411 (2015).

2.  The criteria for separate service connection for schizophrenia are not met.  38 U.S.C.A. §§ 1110, 1111, 1112, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (a) (2015).

3.  The claim for TDIU is dismissed in light of the total schedular rating being assigned.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159, 3.321, 4.16 (2015).

4.  The criteria for SMC have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.350(h)(3)(i)(1)&(2) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The notice requirements were met in this case by a letter sent to the Veteran in March 2015.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file.  The VA has also obtained private treatment records and associated them with the claims file.  As such, the Board finds the duty to assist with obtaining medical records has been satisfied.    

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The Veteran was afforded VA examinations in August 2010 and July 2015.  He was also afforded an extensive private examination in February 2016.  See 38 C.F.R. § 3.159(c)(4).  These opinions were rendered by medical professionals following a thorough examination and interview of the appellant and review of the claims file.  These examiners obtained an accurate history and listened to the appellant's assertions.  The examiners laid a factual foundation and reasoned basis for the conclusions that were reached.  Therefore, the Board finds that the examinations are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Applicable laws and regulations

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1) (2015).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2) (2015).

Increased evaluations

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1, Part 4. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations which are potentially applicable based upon the assertions and issues raised in the record and to explain the reasons used to support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These regulations include, but are not limited to, 38 C.F.R. § 4.1, which requires that each disability be viewed in relation to its history and that there be an emphasis placed upon the limitation of activity imposed by the disabling condition, and 38 C.F.R. § 4.2, which requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work. 

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where, as here, entitlement to compensation has been established, but a higher initial disability rating is at issue, the extent of impairment throughout the entire period, beginning with the filing of the claim, must be considered and a determination must be made regarding whether "staged" ratings are warranted.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999) (when a disability rating is initially assigned, separate ratings should be considered for separate periods of time, known as staged ratings).

PTSD and other psychiatric disorders are rated under the General Rating Formula for Mental Disorders, 38 C.F.R. § 4.130, Diagnostic Code 9411.  Evaluations are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.

Under the provisions for rating psychiatric disorders, a 30 percent rating is warranted for PTSD where the disorder is manifested by occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent disability rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereo-typed speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessive rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002).  On the other hand, if the evidence shows that a Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Id. at 443.  The United States Court of Appeals for the Federal Circuit  has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities. Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004). Ultimately in Mauerhan, the Court upheld the Board's decision noting that the Board had considered all of the Veteran's psychiatric symptoms, whether listed in the rating criteria or not, and had assigned a rating based on the level of occupational and social impairment.  Mauerhan, supra at 444.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38  C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder on a direct basis, generally there must be probative evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

For certain chronic disorders, including psychoses, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309, 3.384 (2015).

For any disability which is proximately due to, or results from, another disease or injury for which service-connected has been granted shall be considered a part of the original condition.  38 C.F.R. § 3.310(a) (2015).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease or injury, will be service-connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or  injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b) (2015); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995). (This standard of assessing aggravation of disability under 38 C.F.R. § 3.310 was established in 2006.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006) (codified at 38 C.F.R. § 3.310).  Although VA indicated that the purpose of the regulation was merely to apply the Court's 1995 ruling in Allen, it was made clear in the comments to the regulation that the 2006 changes were intended to place the burden on the claimant to establish a pre-aggravation baseline level of disability for the nonservice-connected disability before an award of service connection based on aggravation may be made.  This had not been VA's practice, which strongly suggests that the revision amounted to a substantive change in the regulation.  Because the Veteran's claims were received after the change, his claim will be adjudicated under the current version of the regulation.

TDIU

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2015).

The term 'substantially gainful occupation' is not specifically defined for purposes of the regulations governing TDIU.  However, marginal employment is not considered substantially gainful employment.  Marginal employment includes situations in which an individual's annual income does not exceed the poverty threshold for one person.  Employment may be marginal even when the individual's earned income exceeds the poverty threshold if such individual is employed in a protected environment such as a family business or sheltered workshop.  38 C.F.R. § 4.16(a).

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a).

A claim for a total disability rating based upon individual unemployability presupposes that the rating for the service-connected disability is less than 100 percent, and only asks for TDIU because of subjective factors that the objective rating does not consider.  Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).  In evaluating a veteran's employability, consideration may be given to her level of education, special training, and previous work experience in arriving at a conclusion, but not to her age or impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2015).

Factual background and analysis

Increased evaluation for PTSD

The Veteran has asserted that his service-connected PTSD is severe and that the current evaluation does not adequately compensate him for the degree of impairment from which he suffers.  He has indicated that he experiences nightmares of the traumatic events in service, as well as from intrusive memories.  He endorsed suffering from depression, anxiety, suspiciousness, panic attacks, chronic sleep impairment, illogical or irrelevant speech, impaired judgement, disturbances in  both mood and motivation, trouble establishing and maintaining effective work and social relationships, trouble dealing with stressful circumstances, suicidal ideation, and neglect of appearance and hygiene.  He has also indicated that he has auditory hallucinations, which should also be considered in rating his disability.  Therefore, he believes that a higher rating is warranted.  

There are currently no service treatment records available.  After repeated attempts to locate the Veteran's records, the RO issued a Formal Finding of Unavailability in July 2010.

Prior to military service, the Veteran indicated that as a child he was intellectually curious and that he was often bored in school; he found that the materials were below his ability and he would often daydream or skip school as a result.  However, he was very social and had many friends.  He denied any substance abuse prior to service; he also denied any symptoms.  It was noted that he was diagnosed with Attention Deficit Hyperactivity Disorder (ADHD).  He joined the military at the age of 18.  He was subsequently deployed to Iraq.  While his service treatment records are not available, his personnel records did not indicate any punishments or inappropriate behavior.  

After his return from Iraq, the Veteran stated that he had trouble adjusting to civilian life.   He has received repeated inpatient and outpatient treatment for his PTSD, as well as for detoxification from various controlled substances (heroin, cocaine, methamphetamine, marijuana).  Between 2009 and the present he has been hospitalized on at least 10 occasions.   He has indicated that  shortly after his return from Iraq, he began to feel anxious and noted that he was hypervigilant.  He had problems relating to other people.  In December 2007, he reached out for help through the OEF/OIF Program.  He was noted to have PTSD symptoms, to include an exaggerated startle response and inattention.  He denied having any issues because he wanted to stay in the National Guard.  Shortly after this, he began to abuse various substances to lessen his symptoms (primarily opiates).  

The Veteran gave up the idea of staying in the National Guard and attempted to find employment.  He only worked for very brief periods of time, as a salesman for a phone company and as a waiter.  

The Veteran stated that the worsening of his symptoms began in 2009, when a friend threw a firecracker in the room.  The sound caused flashbacks to mortar attacks in Iraq.  He stated that he immediately experienced panic and an overwhelming fear that his life was in danger.  In January 2009, he sought treatment, at which time it was noted that he was restless, anxious, irritable and tangential with abrupt speech.  From this point forward, his condition continued to deteriorate.  His anxiety worsened and he had flashbacks and intrusive memories, as well as difficulties being around people.  He also startled easily.  It was at this point that his substance abuse became increasingly prominent.  He used these substances to reduce his symptoms.  

As noted above, the Veteran was also hospitalized at least 10 times from 2010 to 2015.  He was admitted for the treatment of a psychosis (he said that he heard voices telling him to harm himself), suicidal ideation, and substance abuse.  Throughout the records, he complained of nightmares, anxiety attacks, and flashbacks.  He displayed suicidal ideation throughout.  He also complained of auditory hallucinations and depression.  An April 2015 treatment note indicated that he had a primary diagnosis of schizophrenia with combat-related intensity and fear exacerbating underlying psychotic symptoms.

VA afforded the Veteran an examination in August 2010.  At the time of the examination, the Veteran reported that he was living in a half-way house and had not used alcohol or drugs for 90 days.   The examiner noted that the Veteran was in a drug treatment program in Omaha for 28 days; he was discharged to a halfway house and he underwent outpatient treatment for about 10 months and he was sober during those months, except for three relapses (1-3 days each).  After that, he went to inpatient PTSD treatment in Des Moines and it lasted for 6-8 weeks.  He continued with outpatient program in Lincoln.  Then he got into legal problems and was in prison for seven months (Nebraska) in 2011 for selling drugs to support his habit. After he was released, he went to a domiciliary in Kansas and was kicked out for using, after two months.  He moved to a halfway house in Topeka  for 2-3  months.  Then he moved to Georgia to see his family and stayed there for six months. He says he attempted suicide twice and was hospitalized twice in Atlanta.  After  Atlanta, he went to Colorado and was homeless for several months and stayed at a city mission; at that time he was using drugs.  After that, he signed up to go to the program in Hot Springs, where he is currently receiving treatment.

He was neatly groomed and his psychomotor activity and speech were unremarkable.  He was cooperative, friendly, relaxed and attentive.  His affect was flat and he indicated that he often felt anxious and very afraid.  His thought processes and content were unremarkable and he was fully oriented.  He stated that he had nightmares about being subjected to artillery fire while in Iraq.  He denied panic attacks as well as homicidal/suicidal ideation.

Another VA examination was conducted in July 2015 via Skype.  The examiner began by noting the Veteran's various diagnoses.  He was noted to have schizophrenia (by records).  He commented that this was less likely due to service-connected PTSD, noting that the onset of the psychotic symptoms (early 2014) and the nature of the psychotic symptoms were not consistent with PTSD.  He also noted his PTSD diagnosis.  The examiner stated that the symptoms of the two disorders could not be differentiated; however, it was also stated that "[o]nly some of his symptoms can be clearly deemed directly to SC [service-connected] PTSD:  intrusive memories, nightmares, some of hypervigilance, some of his irritability, some of his concentration problems, and some of his sleep problems."  Over the preceding two years, most of the Veteran's treatment had focused on his psychosis and his severe substance abuse issues.  The examiner then stated that "[t]hese issues far beyond a predictable clinical course of Post-traumatic stress disorder.  Moreover, his substance abuse pattern has been severe and has caused severe problems in veteran's ability to participate in normal life activities, again, at a level that is far beyond 'self-medicating' might involve."  

The examiner checked that the Veteran's psychiatric condition resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  He continued that most of the Veteran's social and occupational impairment was likely due to his substance abuse and his recent psychotic symptoms.  Some of his reticence to be around others can be due to PTSD, as well as some of efficiency problems related to focus and concentration.  

During this examination, the Veteran noted that he recently relapsed and was using heroin.  He stated that VA did not give him anything to treat his anxiety.  The mental status examination noted that he endorsed a depressed mood; anxiety; suspiciousness; panic attacks; chronic sleep impairment; mild memory loss; impaired judgment; disturbances in motivation or mood; difficulty establishing and maintaining effective work and social relationships; suicidal ideation; and impaired impulse control.  The examiner noted that the Veteran was alert and oriented.  He interacted in a logical and coherent fashion.  His affect was "even-keeled" and somewhat anxious.  He stated that his mood had been very depressed; it would fluctuate often, although he was quick to point out that he was never manic.  He noted his high level of anxiety, indicating that he was constantly afraid.  His speech was normal in rate and volume.  He said that his hallucinations had begun about two years ago; he had thought these were related to his PTSD because they occurred after he had nightmares about Iraq.  He did comment that he had been paranoid before the onset of the voices.  During the interview he was mildly restless and he said that his concentration was not good.

The examiner then listed the following functional limitations, again differentiating between the schizophrenia and the PTSD:

Functional Limitations of SC PTSD affecting unemployability:
RELIABILITY: Mild impairment
PRODUCTIVITY: Moderate impairment
CONCENTRATION: Moderate impairment
ABILITY TO FOLLOW DIRECTIONS: No impairment
ABILITY TO INTERACT WITH SUPERVISORS: Moderate impairment
ABILITY TO INTERACT WITH COWORKERS: Moderate impairment
SHORT-TERM MEMORY: Mild impairment
JUDGEMENT: No impairment due to PTSD
ABSTRACT THINKING: No impairment due PTSD
MOOD: Moderate impairment
SELF-CARE: Mild impairment

Functional Limitations of Schizophrenia and Opioid dependence affecting
unemployability:
RELIABILITY: Severe impairment
PRODUCTIVITY: Moderate impairment
CONCENTRATION: Moderate to severe impairment
ABILITY TO FOLLOW DIRECTIONS: moderate impairment
ABILITY TO INTERACT WITH SUPERVISORS: Severe impairment
ABILITY TO INTERACT WITH COWORKERS: Severe impairment
SHORT-TERM MEMORY: Moderate impairment
JUDGEMENT: Moderate impairment, intermittent severe impairment
ABSTRACT THINKING: Moderate impairment
MOOD: Moderate impairment
SELF-CARE: Moderate impairment

The examiner concluded that the Veteran's self-report was fair, although he tended to be over-inclusive.  It was noted that the records had suggested in the past that his self-report was not always credible for various reasons.

A private neuropsychologist conducted an in-person examination of the Veteran in his apartment.  The examiner conducted an exhaustive review of the Veteran's history and treatment records.  She noted that the Veteran had had no psychiatric issues prior to service.  During his deployment in Iraq, he experienced a traumatic stressor, which resulted in the diagnosis of PTSD.  While he appeared to have had adjustment issues beginning after his return to civilian life in 2007, his decline began in 2009, after some friends set off firecrackers near him.  The examiner wrote that:

Following that incident, [the Veteran] began experiencing an increase
in overall anxiety, combat-related flashbacks and intrusive memories, and heightened leeriness of being around people and social situations.  He was more irritable, readily startled, and hyperaware of his surroundings.  A June 2009 initial Psychological evaluation by Dr. [A.K.] further documented recent onset of combat-related flashbacks consistent with the aforementioned circumstance of a friend throwing firecrackers into a room wherein he resided.  It was noted that he had other flashbacks which resulted in a similar feeling of terror experienced in combat as well as sweating.  He reported trouble "feeling close to others."  Drug use became more prominent as a way to quell symptoms.  He abused opioids, marijuana, heroin, LSD, mushrooms, and meth.  Concurrently, both during and without substance use, psychotic features became more prominent including hearing voices that said demeaning things about him.

[The Veteran] had engaged in over 10 psychiatric hospitalizations for
psychosis, suicidal ideation, or substance detoxification and treatment.  At one point he telephoned the police from an inpatient psychiatric unit after he was certain there were people who threatened to torture or shoot him. June 2010 medical records document enrollment in Substance Use Disorder Program (SUDP) for heroin, cocaine, and marijuana abuse. A July 2010 note revealed [The Veteran's] report of on-going struggles maintaining work due to anxiety and depression as well as opioid use following his tour in Iraq.  PTSD symptoms including nightmares, anxiety attacks, and flashbacks were noted in addition to suicidal ideation.  A July 2010 note revealed during abstinence from opioid use, PTSD anxiety had increased.  An August 2010 note revealed difficulty maintaining employment due to "difficulty with dealing with people, and even with asking his managers to work in situations where he did not have to deal with people.. ..he got depressed and self-medicated with drugs."  No social relationships were noted, in addition to the experience of anxiety in crowds so pronounced it induced nausea.  A September 2010 note revealed admission to the Omaha VAMC after calling the suicide hotline. In July 2011, [the Veteran] was incarcerated for possession with intent to deliver heroin.  He was paroled,
violated parole and then completed a prison term with release date in March 2013.  In April 2013 and again in May 2013 he completed inpatient substance abuse programs .  An October 2013 note revealed thoughts of "fear for his life" but a refusal to discuss details.  A June 2014 note revealed admission to the Topeka VAMC following suicidal ideation with pronounced social anxiety and substance use to quell symptoms. A July 2014 note revealed symptoms characterized by derogatory auditory hallucinations, depression, and PTSD. Command hallucinations were noted to have told [the Veteran] to kill himself once.

Most recently he participated in a several month inpatient detox program in Hot Springs (March 2015-August 2015) with an additional component to address PTSD symptoms.  Records throughout his treatment documented suicidal ideation, auditory hallucinations, polysubstance abuse, and PTSD. An April 2015 note by Dr. [P] revealed question of diagnosis of substance abuse, anxiety and PTSD, atypical psychosis or malingering.   Later Dr.
[P] clarified the opinion to be a reactive psychotic disturbance following administration of personality testing.   An April 2015 note by Dr.[R] revealed a diagnosis of primary Schizophrenia with combat-related intensity and fear exacerbating underlying psychotic symptoms.

Since the onset of his PTSD and psychotic symptoms in 2009, the Veteran stated that he had difficulties maintaining employment and a home.  He stated that he had daily paranoid hallucinations; he had a sense that others were spying on him and that the voices could read his thoughts.  He indicated an understanding that the voices were not real and that he used cognitive blocking techniques that he had learned about through the Internet.  He felt emotionally cut off, distant and numb.  He often wished that his life was over but he denied any intent or plan.  He had intrusive thoughts several times a day and had combat-related nightmares several times a week.  He was depressed and felt he had a limited future due to his psychiatric symptoms and his substance abuse.  The examiner noted that he regularly used controlled substances to reduce his anxiety (in fact, during the past month, he had used both marijuana and heroin).

The mental status examination noted that he was alert and oriented.  His hygiene was relatively well-kempt, although his apartment was mildly unkempt.  At the start of the interview, he was mildly anxious and while his conversational speech was fluent and articulate, he tended to be verbose and to over-intellectualize his symptoms and experiences.  No hallucinations were readily apparent during the interview, but he indicated that he was able to deflect the voices with cognitive containment.  His comprehension during the interview was considered to be adequate.  His affect appeared to be depressed and he was restless and fidgety at times.  The examiner commented that the behavior and test results were determined to be reliable and a valid representation of his current psychological functioning.  

The examiner administered the Millon Clinical Multiaxial Inventory-III, BAI, BDI-II, the Mississippi Scale, and the PCL-M.  These tests demonstrated a moderate level of pathology.  They showed a sense of worthlessness and despondency.  His profile was consistent with those who experience frequent psychotic episodes.  She indicated that these episodes were

...characterized by bizarre thinking, behavioral withdrawal, and shutting down of emotional expression. Additionally, the presence of anxiety-ridden painful memories, easily reactivated by minor stressors, only further exacerbate his emotional distress.  He appeared to have been confronted with an event or events in which he was exposed to a severe threat to his
life, a traumatic experience that precipitated intense fear or horror on his Part.  The residuals of this event appeared to be persistently re-experiencing the recurrent and distressing recollections such as cues that resemble or symbolize an aspect of the traumatic event.  Where possible, he likely seeks to avoid such cues and recollections.  Where they cannot be anticipated and actively avoided as in dreams or nightmares, he may become terrified, exhibiting a number of symptoms of intense anxiety.  Other signs of distress might include difficulty falling asleep, outbursts of anger, panic attacks, hypervigilance, exaggerated startle response, or a subjective sense of numbing and detachment.

The examiner diagnosed schizophrenia, paranoid type; PTSD; major depressive disorder; and polysubstance abuse.  She summarized her report as follows:

[The Veteran] was a 28-year old Caucasian male with a long history of
psychological distress that began as readjustment issues following a deployment to Iraq (2006-2007) and exacerbated by a triggering event (in 2009) that resulted in full fledged PTSD symptoms as well as psychosis.  The verifiable stressor which supports the PTSD diagnosis was characterized by routine close-range mortar attacks while on tour in Iraq. These stressors are adequate to support a PTSD diagnosis.

[The Veteran] evidenced solid adjustment in childhood and young adulthood with stable personal relationships and a solid employment history.  His history prior to the military was not felt to be consistent with a psychotic disorder, thought disorder, or personality disorder.  The aforementioned OEF/OIF theatre events facilitated an intense fear and anxiety that initially began readjustment issues that were later developed into full blown psychiatric disturbance following a trigger event in 2009 wherein he was unexpectedly exposed to firecrackers.   Intense feelings of mistrust and anxiety which evolved into ruminative thoughts, sleeplessness, nightmares, irritability, isolation, depressive and suicidal ideation, feelings of detachment, and emotional numbing became more pronounced. Avoidance of anxiety-provoking situations such as social interactions and group/public situations became an important way for him to limit  exacerbation of symptoms.  [The Veteran's] report and records document a stark contrast to the on-going decline in emotional functioning, ability to maintain/engage in relationships, and polysubstance abuse, as well as day-to-day function (e.g. homelessness, limited ability to maintain employment, continual psychiatric hospitalization, difficulties with the law, frequent suicidal ideation, isolative behavior).  This dramatic and significant change in personality and function is highly suggestive of a causative event to facilitate such a change in all aspects of his life.  It is at least as likely as not that his combat tour in Iraq was that causative event that resulted in Posttraumatic Stress Disorder, Schizophrenia, Major Depressive and Polysubstance abuse.

With regard to specific etiology and characterization of psychiatric
disorders, given the age of onset (early 20s) of psychotic features (e.g. paranoia, delusions, auditory hallucinations, pressured and tangential thoughts), [the Veteran] meets criteria for Schizophrenia.  It is very likely that Schizophrenia may have been prodromal or latent until the 2009 incident wherein a combat-related trigger (i.e. firecrackers) triggered the onset of a full blown Posttraumatic Stress Disorder. Of note, up to that point, he evidenced significant readjustment issues following deployment (e.g. isolation, decreased interest in public settings, emotional numbing) but full onset of PTSD symptoms of the disorder were delayed until the triggering event.  Therefore, it is at least as likely as not that the 2009 incident acted as a catalyst to both PTSD and subsequent psychotic features
consistent with Schizophrenia.  It is also at least as likely as not that polysubstance abuse began as a reaction to initial combat-transition adjustment and later, more pronounced psychiatric distress, to quell symptoms. Of note, [the Veteran] is a highly intelligent young man who was able - with varying degrees of success - to hide symptoms from others, rationalize psychotic features, or use substances to quell impact of symptoms, however, clearly, there has been wavering ability for him to completely control symptoms as he has sought psychiatric hospitalization on over 10 occasions in the past several years.  That said, it cannot be ruled out that contribution of on-going polysubstance abuse has impacted [the Veteran's] brain functioning to the point of causing permanent brain damage that emphasizes psychotic features.  It should be noted that given [the Veteran's] high level of intelligence, inherent awareness of functional limitations, and limited success in treating underlying PTSD and Schizophrenia, he has now developed a reactive Major Depressive Disorder that further limits his ability to manage day-to-day responsibilities and self-care.

After a careful review of the evidence of record, the Board finds that an evaluation of 100 percent during the appeal period is warranted for the Veteran's service-connected psychiatric disorder.  The Board notes that the examination and opinion proffered by the private neuropsychologist will be accorded the greatest probative weight. See Mariano v. Principi, 17 Vet. App. 305, 312 (2003); see also Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005) (Board's duty to determine probative weight of evidence).   This examiner reviewed all the available records, examined the Veteran in-person, and administered multiple psychological tests.  The VA examinations were less comprehensive and included no psychological testing.  The 2010 examination predated the Veteran's psychotic features and thus they were not fully evaluated.  The 2015 examination, which was not conducted in-person, was internally inconsistent when it indicated that the Veteran's symptoms could not be differentiated even though the examiner then attempted to differentiate them (without indicating to what degree the PTSD and the schizophrenia symptoms were affecting the Veteran).  The examiner also did not take into consideration the readjustment issues that the Veteran had in 2007, immediately following his release from service.  The examiner did not address the timing of the Veteran's symptoms particularly that the PTSD symptoms predated and were independent from the psychotic features.  This examiner attributed most of the Veteran's symptoms to substance abuse but failed to take note of the symptoms that the Veteran continued to experience during those periods when he was not abusing drugs (such as, crippling anxiety and auditory hallucinations).  Therefore, since the private February 2016 examination is more complete and comprehensive, the Board will rely heavily on its conclusions.

The February 2016 examination clearly opined that, due to the significant change in the Veteran's personality and ability to function after the in-service stressful event, it was at least as likely as not that the Veteran's schizophrenia, PTSD, major depressive disorder, and polysubstance abuse are all caused by the in-service event.  The post-service trigger (the firecracker incident) caused full-blown PTSD and was also the catalyst for the psychotic symptoms consistent with schizophrenia.  The examiner provided a complete rationale for this conclusion.  As a consequence, given the single source for the cause of both the PTSD and the schizophrenia, the Board will consider all the Veteran's documented psychiatric symptomatology in evaluating the claim for an increased evaluation.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (holding that where it is impossible to separate symptoms of a service-connected and non-service-connected condition, VA should resolve reasonable doubt in the appellant's favor and attribute the symptoms to the service-connected condition).

Following a review of the evidence of record, the Board has determined that a 100 percent schedular disability evaluation during the entire period on appeal is justified.  The Veteran experiences intense feelings of mistrust and anxiety which evolved into ruminative thoughts, sleeplessness, nightmares, irritability, isolation, depressive and suicidal ideation, feelings of detachment, emotional numbing and auditory hallucinations.  Because of the dramatic decline in his psychiatric status, he has experienced homelessness, a limited ability to maintain employment, continual psychiatric hospitalization, difficulties with the law (due to substance abuse to control his symptoms), frequent suicidal ideation, and isolative behavior (as evidenced by the fact that the 2015 VA examination was conducted via Skype and the February 2016 examination had to be conducted at his residence).  Therefore, the Board concludes that the Veteran's symptomatology has resulted in total occupational and social impairment and that the 100 percent disability evaluation is warranted.

Because the Board has considered all of the Veteran's psychiatric symptoms, whether related to the PTSD or the schizophrenia, in evaluating his disorder, it is found that the claim for separate service connection for schizophrenia has been rendered moot.  See Mittleider, supra.

The Veteran also has a TDIU claim pending.  The Board has considered the VA's duty to maximize a veteran's benefits, including possible entitlement to special monthly compensation in addition to a schedular total disability rating.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); Bradley v. Peake, 22 Vet. App. 280   (2008).

The United States Court of Appeals for Veterans Claims (Court) has recognized that a 100 percent rating under the rating schedule means that a Veteran is totally disabled.  Holland v. Brown, 6 Vet. App. 443, 446   (1994).  Thus, if VA has found a Veteran to be totally disabled as a result of a particular service-connected disability or combination of disabilities pursuant to the rating schedule, there is no need, and no authority, to otherwise rate that Veteran totally disabled on any other basis.  See Herlehy v. Principi, 15 Vet. App. 33, 35 (2001) (finding a request for TDIU moot where 100 percent schedular rating was awarded for the same period).  However, the Court held in Bradley v. Peake, 22 Vet. App. 280, 294 (2008), that a separate TDIU rating predicated on one disability (although perhaps not ratable at the schedular 100 percent level) when considered together with another disability separately rated at 60 percent or more could warrant special monthly compensation under 38 U.S.C.A. § 1114(s). Thus, the Court reasoned, it might benefit the Veteran to retain the TDIU rating, even where a 100 percent schedular rating has also been granted.  See also Buie v. Shinseki, 24 Vet. App. 242, 248 (2010).  In other words, a TDIU claim will not automatically be mooted, but rather the Board must consider the specific facts of the case.

Bradley and Buie arose out of a concern from the Court that a veteran could possibly be entitled to special monthly compensation if he had a single service connected disability rated as total and another disability or disabilities combining to total at least 60 percent.  The issue of entitlement to SMC has not been raised or adjudicated.  However, such a rating is inherently part of an appealed rating claim where the criteria are raised.  

Special monthly compensation is payable at a specified rate if a veteran, as the result of service-connected disability, has suffered the anatomical loss or loss of use of both feet, or of one hand and one foot; or is blind in both eyes, with visual acuity of 5/200 or less; or is permanently bedridden or so helpless as to be in need of regular aid and attendance.  38 U.S.C.A. § 1114(l) (West 2014); 38 C.F.R. § 3.350(b) (2015). 
 
SMC provided by 38 U.S.C.A. § 1114(s) is payable where the Veteran has a single service-connected disability rated as 100 percent, and (1) has additional service-connected disability or disabilities independently rated as 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  This requirement is met when the Veteran is substantially confined as a result of service-connected disabilities to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  See 38 C.F.R. § 3.350(h)(3)(i)(1)&(2) (2015).

Since the Veteran has been awarded a 100 percent disability evaluation for his service-connected psychiatric disorder, entitlement to SMC will be considered.  The Veteran is also service-connected for irritable bowel syndrome that has been evaluated as 30 percent disabling, not the 60 percent evaluation required by the regulation.  While the evidence indicates that the Veteran tends to self-isolate, there is no indication that he is "substantially confined" to his dwelling or its immediate premises because of his disabilities.  As such, the criteria for an award of SMC have not been met.  

Moreover, this means that the pending TDIU claim is, in fact, moot.  Other than the total rating granted herein for the psychiatric condition, the Veteran's only other service-connected disability is evaluated at 30 percent, so the potential for SMC discussed in Bradley and Buie does not apply and consideration of TDIU would result in no additional discernable benefit.  The total schedular rating granted herein, then, renders the pending TDIU claim moot.


ORDER

Entitlement to a 100 disability evaluation for the service-connected PTSD with schizophrenia for the entire period on appeal is granted, subject the laws and regulations governing the award of compensation benefits.

Entitlement to service connection for schizophrenia is moot and is dismissed.

Entitlement to TDIU is moot and is dismissed.

Entitlement to SMC is denied.



____________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


